Exhibit 10.1

 

AGREEMENT FOR SERVICE AS CHAIRMAN OF BOARD OF DIRECTORS

 

THIS AGREEMENT is made and entered into effective as of June 1, 2005 (the
“Effective Date”), by and between Curis, Inc., a Delaware corporation,
(“Company”) and James McNab, an individual (“Director”).

 

1. Term.

 

(a) This Agreement shall continue for as long as Director is serving as Chairman
of the Board of Directors (“Chairman”) of Company.

 

2. Responsibilities.

 

(a) Chairman Responsibilities. Director shall perform such duties and
responsibilities (“Services”) as may be established by the Board of Directors
and/or set forth from time to time in the Company’s Corporate Governance
Guidelines adopted by the Board of Directors (the “Corporate Governance
Guidelines”). Without limiting the generality of the foregoing, Director’s
Services shall include those services described on Exhibit A. Director shall
comply with the statutes, rules, regulations and orders of any governmental or
quasi-governmental authority, which are applicable to the performance of the
Services, and Company’s rules, regulations, and practices as they may from
time-to-time be adopted or modified.

 

(b) Other Activities. To the extent not inconsistent with the Corporate
Governance Guidelines or any other policies or guidelines established from time
to time by the Board of Directors, Director may serve on other Boards of
Directors and may engage in any other business activity (whether or not pursued
for pecuniary advantage), as long as such outside activities do not violate
Director’s obligations under this Agreement or Director’s fiduciary obligations
to the Company and its shareholders.

 

3. Compensation for Services as Chairman of the Board of Directors.

 

(a) Director’s Fee. In consideration of the services to be rendered as Chairman
of the Board of Directors, Company shall pay Director an annual fee equal to One
Hundred Twenty Thousand Dollars ($120,000) per year, which shall be paid in
equal monthly installments. In addition, for service as the Chairman of the
Board of Directors, Director shall be entitled to receive annual and periodic
awards of options to purchase shares of the Company’s Common Stock and/or awards
of restricted Common Stock in such amounts and upon such terms as may be
determined from time to time by the Board of Directors.

 

(b) Reimbursement of Expenses. The Company shall reimburse Director for all
reasonable business expenses incurred in the performance of his duties as
Chairman of the Board of Directors in accordance with expense reimbursement
guidelines established by the Board of Directors from time to time and shall
also reimburse the Director’s annual medical insurance premiums in an amount not
to exceed $20,000 per annum.



--------------------------------------------------------------------------------

(c) Benefits. Director shall not be entitled to any benefits, coverage or
privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to employees of the Company.

 

(d) Board Authority to Establish Compensation. The compensation of Director for
service as Chairman of the Board of Directors shall be increased or decreased
solely by the Board of Directors in accordance with the policies and principals
set forth in the Corporate Governance Guidelines or such other policies and
principals established by the Board of Directors from time to time.

 

4. Termination.

 

(a) Right to Terminate Service. At any time, the Board of Directors may vote to
appoint a successor Chairman of the Board of Directors. . In addition, Director
may resign as Chairman by providing written notice of such resignation to the
Chief Executive Officer, Secretary or Board of Directors of the Company.
Director may be removed from his service as a director of the Company in
accordance with the terms of the Bylaws or as provided in the Company’s
Certificate of Incorporation and applicable law.

 

(b) Effect of Termination as Chairman. This Agreement will terminate and have no
further force or effect upon (1) the Board’s appointment of a successor Chairman
of the Board of Directors, (2) the Director’s voluntary resignation as Chairman
of the Board of Directors, (3) upon removal of the Director as a director of the
Corporation by the affirmative vote of the stockholders in accordance with the
Company’s Bylaws, Certificate of Incorporation and/or applicable law, or (4)
upon the death of the Director. In the event of termination in accordance with
the immediately preceding sentence, except as provided herein or as specified to
the contrary in the Company’s Bylaws, the Company shall pay to Director all
compensation and benefits to which Director is entitled for his service as
Chairman of the Board of Directors up through the date of termination, and
thereafter, all of the Director’s and the Company’s obligations under this
Agreement shall cease, except as provided in this Section 4(b) and Sections 5,
6, 7 and 10.

 

5. Termination Obligations.

 

(a) Director agrees that all property, including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts, and computer-generated materials provided to or prepared by Director
incident to his services belong to Company and shall be promptly returned at the
request of Company.

 

(b) Upon termination of this Agreement, Director shall continue to serve as a
director in accordance with the Company’s Certificate of Incorporation and
Bylaws, as amended, and applicable law. Director agrees that following any
termination of this Agreement, he shall cooperate with Company in the winding up
or transferring to



--------------------------------------------------------------------------------

other directors of any pending work and shall also cooperate with Company (to
the extent allowed by law, and at Company’s expense) in the defense of any
action brought by any third party against Company that relates to the Services.

 

6. Nondisclosure Obligations. Director shall maintain in confidence and shall
not, directly or indirectly, disclose or use, either during or after the term of
this Agreement, any Proprietary Information (as defined below), confidential
information, or trade secrets belonging to Company, whether or not it is in
written or permanent form, except to the extent necessary to perform the
Services, as required by a lawful government order or subpoena, or as authorized
in writing by Company. These nondisclosure obligations also apply to Proprietary
Information belonging to collaboration partners of Company, and other third
parties, learned by Director as a result of performing the Services.
“Proprietary Information” means all information pertaining in any manner to the
business of Company, unless (i) the information is or becomes publicly known
through lawful means; (ii) the information was part of Director’s general
knowledge prior to his relationship with Company; or (iii) the information is
disclosed to Director without restriction by a third party who rightfully
possesses the information and did not learn of it from Company.

 

7. Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
any choice of law principle that would dictate the application of the law of
another jurisdiction. The parties to this Agreement hereby irrevocably consent
and submit to the exclusive jurisdiction of any Commonwealth of Massachusetts or
Federal court sitting in Boston in any action or proceeding of any type
whatsoever arising out of or relating to this Agreement

 

8. Amendments; Waivers. This Agreement may not be amended except by a writing
signed by Director and by a duly authorized representative of the Company other
than Director. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.

 

9. Assignment. This is a personal contract and Director will not assign any
rights or obligations under this Agreement.

 

10. Severability. If any provision of this Agreement shall be held by a court or
arbitrator to be invalid, unenforceable, or void, such provision shall be
enforced to fullest extent permitted by law, and the remainder of this Agreement
shall remain in full force and effect. In the event that the time period or
scope of any provision is declared by a court or arbitrator of competent
jurisdiction to exceed the maximum time period or scope that such court or
arbitrator deems enforceable, then such court or arbitrator shall reduce the
time period or scope to the maximum time period or scope permitted by law.

 

11. No Right to Employment. For the sake of clarity, this Agreement is being
entered into with Director solely with respect to his service as the
non-employee Chairman of the Board of Directors. Nothing in this agreement shall
be construed as granting the Director any right to employment by the Company in
any capacity.



--------------------------------------------------------------------------------

12. Date of Agreement. The parties have duly executed this Agreement as of the
date first written above.

 

FOR DIRECTOR:   FOR COMPANY:

/s/ James McNab

--------------------------------------------------------------------------------

 

/s/ Daniel Passeri

--------------------------------------------------------------------------------

James McNab   Daniel Passeri